      Case 1-18-47256-cec          Doc 34        Filed 03/20/19           Entered 03/20/19 12:37:28




March 20, 2019

Hon. Carla E. Craig
United States Bankruptcy Judge
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

       Re:     4921 12th Avenue, LLC
               Case Number: 18-47256 Chapter 11

Dear Judge Craig:

       This letter will serve to confirm that the hearing with respect to the Order Scheduling

Initial Case Management Conference and the U.S. Trustee’s Motion to Dismiss Case scheduled

for March 20, 2019 at 3:00 p.m. has been adjourned to April 10, 2019 at 3:00 p.m.

       Please feel free to call me if you have any questions. Thank you for your kind attention to

this matter.

                                                    Sincerely,
                                                    /s/ Joseph Y. Balisok
                                                    Joseph Y. Balisok, Esq.




                                 251 TROY AVENUE, BROOKLYN, NEW YORK 11213
                     TEL: (718) 928-9607 • FAX: (718) 534-9747 • EMAIL: joseph@lawbalisok.com
